                     Ao:'fopsn@ zodoq'xupuvçolv rllvtu:q
                                   1*:6-196(ç0f):10J-
                                    ffIffEPIJOIJ <!I.tI2!W
                                        P 3JTS 11i: HN 66
                              CPIJOIJJO D >ITSICIuD llm os
                        Xallltm v Sp)m S PalltlflIITWSISSV
                                      l1f '0N .l'
                                                PH CPIJOIJ
                                             . s uvjojv
                              /
                        A HN XO AIV S         S GHIINJR
                         SV H SX O O IIXV fV ZIV K VIXV
                                  tlo ulttlqnsXll11Js3adsokI
                                                          ON.X S0A JIPJCIVCW
    qoluztls V pnf 'A W ) :10'J G% isn:nv 0JJ0!Jd IOgJO SqXOIIJOIW SJ)mS PJIFIJI
    aII;JO tIO!SJkIIIDIINON Jtllu!Sulptlad Jalptu 1)IIIOJJ JPUWIJO JJIPIIIS!tI;P!G            *J
                                                          0N X SOA- J(O1lCA
    =!o!Iv aPpnf 'A w) fIOT :6 Ssn:nv 0) Jo!Jd O3IJJO Suxoltltmv SaPIS pallufA
    alll JO u0!::kI ICJSuJD atl; u! Sulpuad Jalp l.
                                                  u 1) IIIOJJ Jp u!:!JO Jolp lll sltl) pl(I
                                  lto lls zl:u oa 'W ktw nla
                                                  /
                                                               CA HVIIX Sa lkli:ilç:TflM m lq/ v
                                                                                              *@A
                                                           V D IX /W V .:0 S/J,
                                                                              V IS (l/ilNfl
                          Zr M . -- Y1 e              QQ -          .'O&
                            Y fllx o qzl .
                                         <O Aa lx i slflU HH IJIO S
                            AN flo a ia lx isltlS/AV AS fl/ilN fl
Case 1:20-mj-02244-EGT Document 1 Entered on FLSD Docket 02/18/2020 Page 1 of 7
                                    * .
  Case 1:20-mj-02244-EGT Document 1 Entered on FLSD Docket 02/18/2020 Page 2 of 7

AO 91(Rev.08/09) Cri
                   m inalComplaint

                                      U NITED STATES D ISTRICT C OURT
                                                           forthe
                                                 SouthernDistrictofFlorida

               United StatesofAmerica
                                 V.
                                                                     CaseN o.
            ANDREW DEM ETRIUS RILEY,




                                                  CRIM INAL COG LAINT
         1,thecomplainantinthiscase,statethatthe following istrueto thebestofmy knowledgeand belief.
Onoraboutthedatets)of onoraboutaanuael4,2020&aanuaryzl,2o2o inthecounty of                   Mi
                                                                                              ami-Dade              inthe
   Southern Districtof           Florida             ,thedefendantts)violated:
           CodeSection                                                 OffènseDescrl
                                                                                   jmbn
21U.S.C.j 841(a)(1)                          Possession withthe Intentto Distribute a Controlled Substance
21U.S.C.j 846                                Conspiracyto Possess with lntentto Distribute a Controlled Substance
18U.S.C.j 924(c)(1)(A)                       Possession ofa Firearm in Furtherance ofa Drug Trafficking Ogense
18 U.S.C.j 922(g)(1)                         Felon in Possessionofa Firearm and Ammunition




         Thiscriminalcomplaintisbased on thesefacts:
 See attachedAft
               idavit.




         W continuedontheattachedsheet.
                                                                                                ..        *



                                                                                      Complainant'
                                                                                                 ssignature

                                                                                CarlosA .Gibert,SpecialAnent,FBI
                                                                                       Printednameand title

 Sworntobeforemeand signed in my presence.


 Date:           z           /
                         z'
                         ,                                                               J ge'
                                                                                             ssignature

 City and state:                        Miami,Florida                      HOn.Edwi G.Torres,U.S.Ma istrate Jud e
                                                                                       Printednameandtitle
Case 1:20-mj-02244-EGT Document 1 Entered on FLSD Docket 02/18/2020 Page 3 of 7



                                          A FFIDA V IT
        1,CarlosA.Gibert,aSpecialAgentwiththeFederalBureauoflnvestigationCTBI''),being
 duly sw orn,hereby depose and state as follow s:

                       AG ENT IN FO R M AT IO N A N D BA CK G R O U N D

               Iam a SpecialA gentwith the FederalBureau ofInvestigation,and have been since

 January 2002,and am aninvestigativeorlaw enforcem entofficeroftheUnited Statesorofastate

 withinthemeaningofTitle 18,United StatesCode,Section 251047).Asa SpecialAgent,lhave
 conducted num erous investigations involving national security m atters, public corruption, and

 otherfederalviolations,including violentcrim es. lhave received training and have experience in

 the identification,tracking,and apprehension offugitives and violent crim inals utilizing cellulaz

 and othertypes ofelectronic technology.l have also been involved in preparation and execution

 ofnum erous search w arrants.

        2.     This A ffidavit is subm itted in support of a crim inal com plaint against A ndrew

 DemetriusRiley(ttR.
                   1LEY'').Asexplainedbelow,lrespectfullysubmitthereisprobablecauseto
 believe that,on oraboutJanuary 14,2020,in the Southern D istrictof Florida,RILEY possessed

 and conspired to possessm ethnm phetnm ine,a Schedule 11controlled substance,w ith the intentto

 distribute,in violation ofTitle21United StatesCode,Sections841(a)(1)and 846*
                                                                            ,possessed a
 firearm in furtherance of a dnzg trafticking offense,in violation of Title 18,United State Code,

 Section 924(c)(1)(A),
                     'andwasafeloninpossessionofafirearm and ammunition,inviolationof
 Title 18,United States Code,Section 922(g)(1).Furthennore,lrespectfully submit there is
 probable cause to believe thaton or aboutJanuary 2 1,2020,in the Southern D istrictofFlorida,

 RILEY possessed and conspired to possessm etham phetam ine,a Schedule 11controlled substance,

 with theintentto distribute,in violation ofTitle21United StatesCode,Sections841(a)(1)and
 846.
Case 1:20-mj-02244-EGT Document 1 Entered on FLSD Docket 02/18/2020 Page 4 of 7



                 Theinform ation setforth in thisAffidavitcom esfrom my personalinvolvem entin

 thisinvestigation,aswellasfrom inform ation provided to m eby other1aw enforcementofficers.

 ThisAffidavitdoesnotrepresentevery factlaw enforcem entknowsaboutthisinvestigation, but

 is submitted forthelimited purposeofestablishing probable cause forthe issuance ofacriminal

 com plaintagainstRILEY .

                                       PR O BA BLE CA U SE

                OnoraboutDecember15,2019,aconfidentialM DPD informant(û$CI1')provided
 information to 1aw enforcem entthatRILEY and a co-conspiratorwere involved in the sale of

 narcotics,including methnmphetnmineand cocaine. Cl 1 isknown to law enforcementand has

 provided consistent,reliable inform ation in the past.

                OnoraboutJanuary 14,2020,C11madecontactwith RILEY at(786)526-8337
 to coordinatethe saleofmethnmphetamineby RILEY to a contidentialFBlsolzrce (the ç1CS''),
 who isknown to law enforcementand hasprovided reliable infonnation in the past. D uring that

 conversation,RILEY agreedtosellseven(7)gramsofmethamphetaminefor$100.00.
        6.      O n or about January 14,2020, the CS and C1 1 m et law enforcem ent at a secm e

location. Law enforcem entsearched the CS, C1 1,and theirvehicle and did notfind contraband

ofany kind.TheCS wasthen outfitted with an audio/video recordingdevice, and provided with

$100.00in ofticialfundsCûOAF'')forthepurchaseofmethamphetamine.TheCSand C11then
lehthesecurelocationtomeetRILEY atasecondlocationpreviouslyagreedtobya1lparties(the
CtsaleLocation'').
               W hile the CS and CI 1 were traveling to m eetRILEY , law enforcem entconducted

surveillance at RILEY 'S residence,located at 10303 SW 180th Street, (theûd
                                                                          ltiley Residence'').
Case 1:20-mj-02244-EGT Document 1 Entered on FLSD Docket 02/18/2020 Page 5 of 7



 During the surveillance, RILEY was observed getting on a bicycle and leaving the Riley

 Residence. Law enforcementthen followed RILEY ashetraveled to the SaleLocation.

               Once R ILEY anived atthe Sale Location, hem adecontactwith the CS and CI1.

 During their m eeting,w hich w as audio and video recorded, C1 1 introduced the CS to RILEY .

 TheCS then proceeded to giveRILEY the $100.00 in OAF and, in turn,R ILEY gavethe CS tw o

 (2)bagsfilledwithmethamphetamine.Dtlringthesale,theCSandC11observedRILEY wearing
 afnnnypackbag,whichhadthehandleofafirearm poking outofit. Afterthesalewascompleted,

 RILEY told C11to givehisphonenum berto theCS forfuture sales, which isthephone number

 associatedwiththecellulartelephonenumber(786)526-8337.
       9.     A fter R ILEY leftthe Sale Location, 1aw enforcem entfollowed his bicycle as it

 drove from the Sale Location to the Riley Residence. The CS and C1 1 returned to the secure

 location,wherelaw enforcem entchecked them forcontraband. The only contraband found was

 thetwo(2)bagsofmethamphetnmine,whichweighedapproximatelyseven (7)grams.
              On oraboutJanuary21,2020,theCS madecontactwithRILEY atthe(786)526-
 8337 to coordinate the sale ofm etham phetamine by RILEY . Dm ing that conversation,RJLEY

 agreedtoselloneounce,ortwenty-eight(28)grams,ofmethamphetaminetotheCS for$300.00           .



       11.    On or aboutJanuary 21,2020,the CS and CI 1 met1aw enforcem entata secure

location. Law enforcem entsearched the CS, CI 1,and theirvehicle and did notfind contraband

ofany kind. The CS wasthen outtm ed with an audio/video recording device, and provided with

$300.00 in ofticialhm dsforthe purchase ofm etham phetamine The C S and CI 1 then left the
                                                             .




secure location to meet RILEY at a location previously agreed to by al1parties (the tûsale
Location').
Case 1:20-mj-02244-EGT Document 1 Entered on FLSD Docket 02/18/2020 Page 6 of 7



         12.    RILEY w as at the Sale Location when they CS and Cl 1 anived, and they m ade

 contactwith RILEY. During theirm eeting,which wasaudio and video recorded, the CS then

 proceededtogiveRILEY the$300.00inOAF and,intum ,RILEY gavetheCSone(1)bagfilled
 w ith m ethm phetam ine.

                AfterRILEY lefttheSaleLocation,theCS andCl1returned to the securelocation,

 wherelaw enforcementchecked them forcontraband.Theonly contraband fotmd wasthebag of

 methamphetamine,whichweighedapproximatelytwenty-eight(28)grams.
                Based on the above inform ation,on or aboutFebruary 14,2020, 1aw enforcem ent

 obtained a search warrant forRILEY'S residence,located at 10303 SW 180th Street, M iam i,

 Florida 33157,to seareh forcontrolled substances(seecaseno.20-M J-2240-JB).On orabout
 February 15,2020,law enforcem entexecuted the search warrantatR ILEY 'S residence.

        15.    W hile executingthe search w arrantatRILEY 'Sresidence, 1aw enforcem ententered

 abedroom believedtobeRILEY'Sbedroom .Upon searchingtheroom , law enforcementsearched

 the closetin the bedroom ,w hich contained a shoebox containing item s consistentw ith R ILEY 'S

 ownership of that room , induding a birth certificate bearing RILEY'S nnme; a Florida

 identification card bearing RILEY'S name and photograph; and a Florida Department of

 Corrections accountstatem entbearing R ILEY 'S nam e. lnsidethepocketofajacketinthecloset,

 officers also found a clearplastic bag containing seven (7) clear plastic baggies containing
 m etham phetam ine.

               Upon continuing their serch the bedroom for controlled substances, law

 enforcem entobserved an AR-15 m agazine under the bed;a loaded m agazine and 9m m caliber

 handgun on the flooram ongstclothes acrossthe bedroom from the bed;and an open fanny pack

 w ith a loaded extended m agazine on the floorbesidesthe bed.


                                               4
Case 1:20-mj-02244-EGT Document 1 Entered on FLSD Docket 02/18/2020 Page 7 of 7



                   A records check revealed that RILEY has been convicted for various felony

     offenses in Florida state courq that is, various offenses for which the m axim um term of

     imprisonm entis greaterthan one year. Furtherm ore,a records check revealed thathe hasbeen

     convicted severaltimesin Florida statecourtforthe felony offenseofPossession ofaFirearm    or

     Am m tmition by a Convicted Felon, aviolation ofFloridaStatute790.23.

                                            C O N C LU SIO N

                  Based upon the foregoing,1subm itthere isprobable cause to believe that, on   or

    aboutJanuary 14,2020 and on oraboutJanuary 21, 2020,RILEY possessed and conspired to

    possessmethamphetam ine,withtheintenttodistribute, in violationofTitle21United StatesCode
                                                                                                 ,


    Sections841(a)(1)and 846. Furthennore,lsubmitthereisprobablecausetobelievethat, on or
    aboutJanuary 14,2020,RILEY possessed a tirearm in f'
                                                       urtheranceofa drug traftk king offense,

    in violation ofTitle 18,United State Code, Section 924(c)(1)(A)andwasafelon inpossession of

    afireann andamm tmition,in violation ofTitle 18, UnitedStatesCode,Section 922(g)(1).

           FURTHER YOUR AFFIANT SAYETH NA G T .




                                               CA     S A .G IBERT,SPECIAL A GEN T
                                               FED ER A L BU REA U OF INV ESTIG ATION


    Sworn to and subscribed beforem ethis
AuTe dayofFebruary 020,
F


                  z'
                  .      .




 ON OR ABLE ED W IN .TORRES
UN IT   STA TES M A GISTRA TE JU D GE
